AMENDED AND RESTATED PROMISSORY NOTE

     
$1,000,000.00
  Irvine, California
May 31, 2006

FOR VALUE RECEIVED, each of Quincy Investments Corp., a Bahamas International
Business Company (“Quincy”), and Naturade, Inc., a Delaware corporation
(“Naturade”) (Quincy and Naturade are collectively referred to herein as
“Debtor”), jointly and severally promise to pay to the order of Symbiotics, Inc.
(“Symbiotics”), an Arizona corporation and Symco, Incorporated (“Symco”), a
Nevada corporation, (Symbiotics and Symco are collectively referred to herein as
“Creditor”), subject to the terms and conditions contained in this Amended and
Restated Promissory Note (the “Note”), the principal sum of one million dollars
($1,000,000.00) and all accrued and unpaid interest thereon. This Note is the
promissory note referred to in Section 1.04(a) of that certain Asset Purchase
Agreement dated as of July 22, 2005, by and among Symbiotics, Symco, and Quincy,
as amended by that certain Amendment to Asset Purchase Agreement and Release
(the “Purchase Agreement Amendment”) dated as of September 1, 2005, by and among
Symbiotics, Symco, Naturade, Quincy and Peter H. Pocklington (the “Purchase
Agreement”), and the Agreement dated May 31, 2006, by and among Symbiotics,
Symco, Naturade and Quincy (the “Agreement”). The representations and warranties
of Quincy in the Purchase Agreement and of Naturade in that certain Assignment
and Assumption Agreement dated as of July 22, 2005, by and among Symbiotics,
Symco, Naturade and Quincy (the “Assignment”), are incorporated herein by this
reference.

1. Principal. Subject to the acceleration of principal provided for in this
Note, Debtor shall repay the principal amount of this Note in accordance to the
repayment schedule attached as Exhibit A.

2. Interest. Charged at a rate of six percent (7%) per annum on the outstanding
balance. Payment of accrued interest will be in accordance with the repayment
schedule attached as Exhibit A.

3. Prepayment. The unpaid principal balance and any and all other sums payable
to Creditor hereunder may be prepaid, in whole or in part, prior to the due date
thereof at any time without penalty.

4. Payments. All payments on this Note shall be made in lawful money of the
United States of America and in immediately available funds by wire transfer and
be received by Creditor into the account to be designated by Creditor in
accordance with Section 15 of this Note. All payments received in respect of
this Note are to be applied first to the payment of penalties or other similar
amounts due hereunder, then to the payment of accrued and unpaid interest (if
due) and lastly to the payment of principal.

5. Guaranty. The performance by each Debtor of its obligations under this Note
is guaranteed pursuant to that certain Amended and Restated Guaranty of even
date herewith by Peter H. Pocklington (the “Guaranty”).

6. Acceleration. Upon the occurrence of an Event of Default (as defined in
Section 7), all unpaid principal and accrued and unpaid interest of this Note
shall become immediately due and payable, without presentment, demand, notice,
protest or other requirements of any kind. In addition, Creditor may exercise
any or all of the rights granted to it under the Guaranty, and Debtor agrees and
acknowledges that any action taken by Creditor under the Guaranty shall not
constitute a waiver of any of Creditor’s rights against Debtor or a release of
each Debtor from its obligations hereunder.

7. Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” under this Note:

(a) The failure of Debtor to make any payment required under this Note within
two (2) days after the date such payment is due, whether at the time scheduled
for such payment, stated maturity, by prepayment, acceleration or otherwise.

(b) The failure of either Debtor to observe or perform any of the other
covenants, conditions or obligations imposed upon such Debtor in this Note, or
in any other document executed by Debtor, or the breach in any material respect
by either Debtor of any representation or warranty of such Debtor contained in
this Note or in any other document executed by Debtor.

(c) The filing of a petition by or against Debtor under any provisions of the
Bankruptcy Reform Act, Title 11 of the United States Code, as amended or
recodified from time to time, or under any similar or other law relating to
bankruptcy, insolvency, reorganization or other relief for debtors; the
appointment of a receiver, trustee, custodian or liquidator of or for any part
of the assets or property of Debtor; Debtor becomes insolvent, makes a general
assignment for the benefit of creditors or is generally not paying its debts as
they become due; or any attachment or like levy on any property of Debtor.

(d) The cessation of business by, or dissolution or liquidation of, either
Debtor.

8. Waiver. Debtor hereby consents to renewals and extension of time at or after
the maturity hereof, without notice, and hereby waives diligence, presentment,
protest, demand and notice of every kind and, to the full extent permitted by
law, the right to plead any statute of limitations as a defense to any demand
hereunder.

9. Remedies. No failure or delay on the part of Creditor or any other holder of
this Note to exercise any right, power or privilege under this Note and no
course of dealing between Debtor and Creditor shall impair such right, power or
privilege or operate as a waiver of any default or any acquiescence therein, nor
shall any single or partial exercise of any such right, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies expressly provided in this
Note are cumulative to, and not exclusive of, any rights or remedies that
Creditor would otherwise have. No notice to or demand on Debtor in any case
shall entitle Debtor to any other or further notice or demand in similar or
other circumstances or constitute a waiver of the right of Creditor to any other
or further action in any circumstances without notice or demand.

10. Authority to Execute and Bind. Each Debtor warrants that the undersigned
signatory executing this Note on behalf of such Debtor has the power and
authority to bind Debtor.

11. Governing Law; Venue. This Note is to be construed pursuant to the
substantive laws of the State of Arizona, without regard to Arizona’s
choice-of-law rules. The parties hereto each, to the fullest extent it may
effectively do so under applicable law, irrevocably (i) submits to the exclusive
jurisdiction of any court of the State of Arizona or the United States of
America sitting in Coconino County over any suit, action or proceeding arising
out of or relating to this Note, (ii) waives and agrees not to assert, by way of
motion, as a defense or otherwise, any claim that it is not subject to the
jurisdiction of any such court, any objection that it may now or hereafter have
to the establishment of the venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum, and (iii) agrees
that a final judgment in any such suit, action or proceeding brought in any such
court shall be conclusive and binding upon such party and may be enforced in the
courts of the United States of America or the State of Arizona (or any other
courts to the jurisdiction of which such party is or may be subject) by a suit
upon such judgment.

12. Severability. In case any one or more of the provisions of this Note, in
whole or in part, shall be held to be invalid or unenforceable in any respect,
the validity and enforceability of the remainder of such provision(s) or
remaining provisions shall not be affected or impaired.

13. Costs and Expenses. Debtor shall pay to Creditor upon demand the amount of
any and all costs and expenses, including the reasonable fees and expenses of
its counsel and of any experts and agents, that Creditor may incur in connection
with (a) the exercise or enforcement of any of the rights of Creditor hereunder
or (b) the failure by Debtor to perform or observe any of the provisions hereof.

14. Further Assurances. Debtor will execute all such further and additional
documents as shall be reasonable, convenient, necessary or desirable to carry
out the provisions of this Note.

15. Notices. All notices, requests, consents and other communications required
or permitted hereunder shall be in writing and shall be personally delivered,
electronically delivered by facsimile to the following telephone numbers or
mailed by using first-class certified mail, postage prepaid, to the following
addresses or to such other address as the parties hereto may designate in
writing:

         
If to Debtor:
  Quincy Investments Corp.

 
  309 Terraces North
 
  47-111 Vintage Drive East
 
  Indian Wells, California 92210

 
  Attn: Peter H. Pocklington

 
  Fax: 760-862-2752

 
  Naturade, Inc.

 
  14370 Myford Rd, #100
 
  Irvine, CA 92606

 
  Attn: Bill Stewart

 
  Fax No.: 714-573-4822

If to Creditor:
  Symbiotics, Inc.

 
  Symco, Incorporated

 
  70 Sheath Drive
 
  Sedona, Arizona 86336

 
  Attn: Douglas A. Wyatt

 
  Fax: 928-203-0279


All such notices, requests, consents and other communications shall be deemed to
be properly given upon receipt, if delivered personally or, if sent by mail,
three business days after the same has been deposited in the United States mail,
addressed and postage prepaid as set forth above or, if sent electronically,
upon verification of receipt.

16. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to Creditor under this Note shall impair any such right, power
or remedy, nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring.

17. No Right of Set-Off. The payment to Creditor of any amount under this Note
may not be withheld, set-off against or reduced by any amount owed, or claimed
to be owed, to Debtor by Creditor for any reason whatsoever. Debtor acknowledges
and agrees that Creditor has satisfied all of its obligations under Section 1.01
of the Purchase Agreement and that Debtor has released Creditor from any claims,
obligations or liability arising from or in connection with the Purchase
Agreement as set forth in Sections 6.1 and 6.2 of the Purchase Agreement
Amendment. Debtor’s obligation to make the payments required under this Note is
absolute and unconditional. Debtor agrees not to assert any claim, demand, or
other right against Creditor in order to withhold, set-off against or reduce the
amount of any payment required under this Note and further agrees to pursue or
assert any claim or right against Creditor only by commencing an independent
proceeding. Debtor further acknowledges that its failure to comply with the
preceding sentence or otherwise comply with this Section 17, whether or not in
good faith or ultimately determined to be justified, shall constitute an Event
of Default under this Note as provided in Section 7(b) hereof.

18. Confession of Judgment. Upon the occurrence of an Event of Default under
this Note, Debtor agrees to submit to the confession of judgment procedure set
forth in Sections 1132 through 1134 of the Code of Civil Procedure of California
and to take in good faith any and all actions necessary to follow the procedures
set forth therein (including without limitation consulting in good faith with
independent legal counsel and preparing and executing any documents related
thereto) not later than 20 days after the occurrence of the Event of Default.
Debtor recognizes that this covenant is a material and significant covenant to
Creditor and that time is of the essence in complying herewith.

IN WITNESS WHEREOF, Debtor has executed this Promissory Note as of the date
first above written.

             
QUINCY INVESTMENTS CORP.
      NATURADE, INC.  

 
            By: /s/Peter H. Pocklington
  By: /s/Stephen M. Kasprisin

 
             
   

 
           
Name:
Title:
  Peter H. Pocklington
Chairman   Name:
Title:   Stephen M. Kasprisin
Chief Financial Officer
 
           
SYMBIOTICS, INC.
      SYMCO, INCORPORATED.  

 
           
By: /s/Douglas Wyatt
      By: /s/ Douglas Wyatt  

 
             
   

 
           
Name:
Title:
  Douglas Wyatt
President   Name:
Title:   Douglas Wyatt
President
 
           

1

Exhibit A

                                          Payment   Principal   Principal  
Interest Charge   Payment     Date   Reduction   Balance   7.0%   Amount
 
  5/23/2006           $ 1,000,000.00    
 

 
                                   
1
  6/15/2006   $ 33,333.33     $ 966,666.67     $ 5,753.42     $ 39,086.76  
 
                                   
2
  7/15/2006   $ 33,333.33     $ 933,333.33     $ 5,561.64     $ 38,894.98  
 
                                   
3
  8/15/2006   $ 33,333.33     $ 900,000.00     $ 5,369.86     $ 38,703.20  
 
                                   
4
  9/15/2006   $ 33,333.33     $ 866,666.67     $ 5,178.08     $ 38,511.42  
 
                                   
5
  10/15/2006   $ 33,333.33     $ 833,333.33     $ 5,152.51     $ 38,485.84  
 
                                   
6
  11/15/2006   $ 33,333.33     $ 800,000.00     $ 4,954.34     $ 38,287.67  
 
                                   
7
  12/15/2006   $ 33,333.33     $ 766,666.67     $ 4,602.74     $ 37,936.07  
 
                                   
8
  1/15/2007   $ 33,333.33     $ 733,333.33     $ 4,557.99     $ 37,891.32  
 
                                   
9
  2/15/2007   $ 33,333.33     $ 700,000.00     $ 4,219.18     $ 37,552.51  
 
                                   
10
  3/15/2007   $ 33,333.33     $ 666,666.67     $ 4,161.64     $ 37,494.98  
 
                                   
11
  4/15/2007   $ 33,333.33     $ 633,333.33     $ 3,963.47     $ 37,296.80  
 
                                   
12
  5/15/2007   $ 33,333.33     $ 600,000.00     $ 3,400.91     $ 36,734.25  
 
                                   
13
  6/15/2007   $ 33,333.33     $ 566,666.67     $ 3,567.12     $ 36,900.46  
 
                                   
14
  7/15/2007   $ 33,333.33     $ 533,333.33     $ 3,260.27     $ 36,593.61  
 
                                   
15
  8/15/2007   $ 33,333.33     $ 500,000.00     $ 3,170.78     $ 36,504.11  
 
                                   
16
  9/15/2007   $ 33,333.33     $ 466,666.67     $ 2,876.71     $ 36,210.05  
 
                                   
17
  10/15/2007   $ 33,333.33     $ 433,333.33     $ 2,774.43     $ 36,107.76  
 
                                   
18
  11/15/2007   $ 33,333.33     $ 400,000.00     $ 2,493.15     $ 35,826.48  
 
                                   
19
  12/15/2007   $ 33,333.33     $ 366,666.67     $ 2,378.08     $ 35,711.42  
 
                                   
20
  1/15/2008   $ 33,333.33     $ 333,333.33     $ 2,109.59     $ 35,442.92  
 
                                   
21
  2/15/2008   $ 33,333.33     $ 300,000.00     $ 1,981.74     $ 35,315.07  
 
                                   
22
  3/15/2008   $ 33,333.33     $ 266,666.67     $ 1,783.56     $ 35,116.89  
 
                                   
23
  4/15/2008   $ 33,333.33     $ 233,333.33     $ 1,585.39     $ 34,918.72  
 
                                   
24
  5/15/2008   $ 33,333.33     $ 200,000.00     $ 1,297.72     $ 34,631.05  
 
                                   
25
  6/15/2008   $ 33,333.33     $ 166,666.67     $ 1,189.04     $ 34,522.37  
 
                                   
26
  7/15/2008   $ 33,333.33     $ 133,333.33     $ 958.90     $ 34,292.24  
 
                                   
27
  8/15/2008   $ 33,333.33     $ 100,000.00     $ 792.69     $ 34,126.03  
 
                                   
28
  9/15/2008   $ 33,333.33     $ 66,666.67     $ 575.34     $ 33,908.68  
 
                                   
29
  10/15/2008   $ 33,333.33     $ 33,333.33     $ 396.35     $ 33,729.68  
 
                                   
30
  11/15/2008   $ 33,333.33     $ (0.00 )   $ 198.17     $ 33,531.51  
 
                                   

2